PROB 35                                                                                   Report and Order Terminating Supervision
(Reg 3/93)                                                                                         Prior to Original Expiration Date



                                    UNITED STATES DISTRICT COURT
                                                 FOR THE
                                   EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                        v.                                                Crim. No. 7:20-CR-116-D

CHRISTOPHERPLAFORD

       On February 20, 2019, the above named was released from prison and commenced a term of
supervised release for a period of 36 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                                I declare under penalty of perjury that the foregoing
                                                                is true and correct.


                                                                Isl Van R. Freeman, Jr.
                                                                Van R. Freeman, Jr.
                                                                Deputy Chief U.S. Probation Officer
                                                                150 Rowan Street Suite 110
                                                                Fayetteville, NC 28301
                                                                Phone: 910-354-2542
                                                                Executed On: June 4, 2021


                                                   ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this _    _,8=----_ day of __J=-----..cu'-'-~---='-----·' 2021.


                                                                         ames C. Dever III
                                                                        U.S. District Judge
